Citation Nr: 1442633	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-21 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for right shoulder disability, to include as a qualifying chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to October 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The instant matter was twice previously before the Board, most recently in September 2013, at which time it was remanded to the agency of original jurisdiction (AOJ) for additional development.  After undertaking to complete the requested development, the matter was readjudicated and denied via a July 2014 supplemental statement of the case (SSOC).  The matter was thereafter returned to the Board.  

The Board notes that a review of the Veteran's paperless claims file shows that in July 2014, the RO issued a rating decision wherein it, among other things, denied service connection for sleep apnea.  The record shows that the Veteran disagreed with that denial the same month.  (Although the July 2014 rating decision addressed other claims, his notice of disagreement (NOD) was expressly limited to the RO's denial of service connection for sleep apnea.)  The issue of entitlement to service connection for sleep apnea was not certified for appeal, however, the Board will address this issue for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.



REMAND

As indicated in the Board's prior remand, a July 2012 VA examination report and November 2012 addendum opinion contained several inadequacies.  The matter was remanded for the AOJ to schedule the Veteran for an additional examination to determine whether his complaints of right shoulder pain could be attributed to any diagnosed disability and, if so, to determine the likelihood that any currently diagnosed disability manifested by right shoulder pain had its onset during the Veteran's active duty or was otherwise causally or etiologically related to his active service or any incident therein.  

The Veteran was afforded a shoulder examination in October 2013.  The examiner diagnosed a right shoulder strain, indicating the date of diagnosis to be unknown.  The examiner then opined against an association between the claimed condition and service.  As rationale for the opinion, the examiner stated the following:  "The diagnosis of the shoulder problem is not clea.[sic]  However, on the discharge physical, there is a specific line concerning shoulder problems and it is marked as none.  No evidence of shoulder problem is noted in the military medical records."  As with the previously obtained opinion, it is unclear what evidence the examiner was relying upon when he diagnosed a right shoulder strain, as no date of diagnosis is given and the examiner himself stated that the diagnosis of a shoulder problem is not clear.  The examiner failed to indicate whether any disability/symptomatology is the result of "wear and tear" in service as alleged by the Veteran.  

The Veteran was also afforded a VA Gulf War examination.  The requested opinion was not however provided, apparently due to the fact that the Veteran failed to indicate any musculoskeletal symptoms on a pre-examination checklist.  Regardless of whether the Veteran then identified right shoulder symptoms, the Board's remand directives were that an opinion be given as to whether the Veteran's complaints of right shoulder pain represented an objective indication of a chronic disability resulting from an undiagnosed illness related to any confirmed Persian Gulf War service.  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must issue a SOC addressing the issue of entitlement to service connection for sleep apnea.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b) (2013).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

2.  Schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of any disability manifested by right shoulder pain.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner and the results of any testing must be included in the examination report.  All pertinent pathology shown on examination should be annotated in the evaluation report and the examiner should provide clear diagnoses of any identified disability of the right shoulder.  

The examiner should identify whether the Veteran has a diagnosed shoulder disability, including a right shoulder strain.  Specify whether the Veteran's complaints of right shoulder pain are attributed to any diagnosed disability of the right shoulder.  For any right shoulder disability identified indicate whether it is likely as not (50 percent probability or greater) related to active duty, including sleeping on right side on hard ground, carrying heavy guns, and general "wear and tear" as a result of his service duties.  

If the Veteran's complaints of right shoulder pain cannot be attributed to any known clinical diagnosis, provide an opinion as to whether such symptomatology represents an objective indication of a chronic disability resulting from an undiagnosed illness related to any confirmed Persian Gulf War service.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.)

A full and complete rationale for all opinions expressed is required.  Regardless of whether the examiner's opinion is favorable or negative, he/she must provide support for all opinions rendered that includes reference to lay or medical evidence contained in the claims file, if appropriate, or to known medical principles relied upon in forming his opinion.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue of entitlement to service connection for a right shoulder disability must be readjudicated.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veteran's Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



